DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9 and 10, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102014118703, hereinafter ‘DE ‘703’.
Regarding claim 8, DE ‘703 discloses a tool for cutting the teeth of working gears with a main part 4 which has a multiplicity of cutting teeth 5 arranged about an axis of rotation 6 and protruding from the main part of the tool. The cutting teeth have an end face and two tooth flanks facing away from each other. The tooth flanks of the tool are abrasively formed (NOTE: while ‘abrasively formed’ could be interpreted to simply mean the tooth flanks are formed by grinding the tool to give it its shape, Paragraph [0030] of the Specification as filed sets forth that ‘abrasively formed’ means the surfaces are formed so as to be abrasive) for the fine-machining of the tooth flanks of the working gear. The embodiment illustrated in Fig. 1 of DE ‘703 does not have cutting edges on the edges of the tooth flanks adjacent to the end face.
However, DE ‘703 explicitly discloses that the formation of cutting edges on the end face/tooth flank intersection is not excluded (Paragraph [0036] as well as the attached partial human translation of the reference). Therefore, rather than first producing the working gear teeth in a hobbing process, then grinding them with the tool of  the instant invention, it would have been obvious to one having ordinary skill in the art to take the explicit teaching of DE ‘703 to form the tool with cutting edges on the edges of the tooth flanks adjacent to the end face to generate tooth gaps forming tooth flanks on the working gear and then grind them with the abrasive tooth flanks of the tool, in order to cut down on the tools/steps used in the machining process to greatly increase production.
Regarding claim 9, DE ‘703 discloses the tooth flanks of the tool being abrasively coated (Paragraph [0036]).
Regarding claim 10, DE ‘703 discloses the tooth flanks of the tool having hard material particles (CBN) embedded in a metal layer (Paragraph [0036]).
Regarding claim 11, DE ‘703 discloses the direction of extent of the cutting teeth 5 runs at an angle to the axis of rotation 6 (see Fig. 1).
Regarding claim 12, DE ‘703 discloses a vertex line of the cutting teeth 5 running on a cylindrical surface about the axis of rotation (see Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshihiro et al. (JP 2002144150) discloses a tool having abrasively formed tooth flanks, similarly, Erhardt et al. (EP 0186101) discloses a tool having abrasively formed tooth flanks and cutting edges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722